Citation Nr: 1732248	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-20 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the cervical spine.


REPRESENTATION

The Veteran represented by:  Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1972 to June 1975.

This case initially came to the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On October 7, 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded this claim in August 2016 for development.  The matter is once again before the Board 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability did not begin during service and is not otherwise related to an in-service event or injury.

2.  The Veteran's arthritis of the cervical spine did not manifest to a compensable degree within one year of separation from service.    


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (a)(3), 3.309 (a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives of its previous remand.

Service Connection

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Arthritis is classified as a chronic disease under 38 C.F.R. § 3.309 (a) and will be presumed service connected if manifest to a compensable degree within one year of separation from service.  38 C.F.R. § 3.307 (a)(3).  See also Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran states that while in service in 1975 as a heavy equipment mechanic, he fell from the deck of a lighter amphibious resupply cargo boat to the asphalt surface below, a distance of 12 to 15 feet, and landed on his neck.  The Veteran contends that at present he is being treated at VA for inflammation from arthritis in his neck and that this is a result of his neck injury in service.

Cervical Spine Disability 

The November 2014 service treatment records (STRs) indicate that while in service between March and April 1975 the Veteran was treatment for an injury to his neck from a fall.  The examiner noted muscle spasms, pain in the trapezius muscles and tenderness over the over the paravertebral muscle in the cervical area.  The Veteran's deep tendon reflexes were noted at the level of 2.  The Veteran continued to complain of persistent neck pain during the treatment period.  Although a motor and sensory/neurological examination, as well as strength testing, produced negative results, the examiner assessed the Veteran with multiple strains in the cervical and thoracic spine.  The Veteran was prescribed a cervical collar, pain medication, cervical exercises, physiotherapy, and light duty.  After the approximately three weeks, he no longer need the collar and returned to full duty.

In December 2011, the Veteran underwent a VA examination of his cervical spine.  The December 2011 VA examiner diagnosed the Veteran with cervical spondylolisthesis with spondylosis.  He also noted that imaging studies of the cervical spine had documented arthritis (degenerative joint disease).  The specific findings were two-level spondylolisthesis, at C4-C5 to C3-C4, and degenerative disc disease.

The December 2011 VA examiner opined that the Veteran's cervical spine disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury event or illness.  He explained that the Veteran's service record does not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the cervical spine, such as fracture, herniated disc or dislocation.  He further stated that in the absence of such findings, a post-traumatic or chronic inflammatory process is less likely than not.  The December 2011 VA examiner added that the Veteran was on active duty for less than 10 years.  He further explained that, therefore, any micro-trauma which the Veteran sustained during active duty, even in the aggregate, would be insufficient to initiate and sustain a post-traumatic or chronic inflammatory process, since the literature suggests a 10-year exposure as the threshold value.  He added that the Veteran's radiographs do not reveal advanced degenerative changes and, therefore, are inconsistent with a post-traumatic process which was purportedly initiated in 1975.

Although subsequent treatment notes show the existence of the Veteran's current cervical spine disability and note the Veteran's neck pain, September 2016 treatment records provided by the United States Social Security Administration (SSA), as directed in the Board's previous remand, reveal that the Veteran is considered disabled for SSA purposes, but only as it pertains to the Veteran's lumbar spine disability.  SSA makes no reference to a cervical spine disability.

As stated above, the December 2011 VA examiner stated that imaging studies had documented arthritis in the Veteran's disability and, as stated earlier in this decision, arthritis is classified as a chronic disease and may receive the presumption of service connection.  However, the record does not indicate, nor has the Veteran asserted, that arthritis associated with the Veteran's cervical spine disability was shown to a degree of 10 percent or more within one year of separation, as required for the presumption.  38 C.F.R. §§ 3.307 (a)(3), § 3.309 (a).  Moreover, there is no evidence, lay or otherwise, to establish a continuity of symptomatology.  The Veteran's condition was noted in service and treated.  However, after service, in the early 1980's, according to the Veteran's testimony, he was treated briefly by a chiropractor, then he stopped treatment.  By the time he sought treatment at a VA facility, it was 10 years after separation and his treatment was for a lower back injury.  The Veteran further testified that when he mentioned his neck, his providers simply told him that the treatment and medications for his lower back would serve for his neck as well.  

The foregoing indicates a lack of consistent evidence of the same symptomatology, as of that initially exhibited in service.  Consequently, there cannot be a nexus, established by medical or lay evidence, between the Veteran's current disability and any earlier post-service symptomatology.  In fact, in response to the question as to whether any doctor had ever specifically told the Veteran that his current neck condition is related to his in-service fall, he testified that he had not been told that directly; only that it was a possibility. 

The Board notes that the Veteran's representative requested at the Board hearing another VA examination to address properly whether there is a nexus between the Veteran's current disability and in-service events.  The Board finds that the thorough examination and detailed opinion and rationale of the December 2011 VA examiner are adequate.  The nexus issue was addressed, explored and reasons provided for his conclusion on this point, based on his findings upon examination and his review of the record.  

Conclusion 

The Board has considered the Veteran's reports during examinations and any lay statements, as they appear throughout the record.  Additionally, the Veteran's testimony has been carefully reviewed.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms in his testimony which are observable to his senses and there is no reason to doubt his credibility.  However, he is not competent to diagnose or interpret accurately the origins or severity of his cervical spine disability, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board must look to the clinical findings, discussed at length above, when there are contradictory findings or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of continuous symptoms or an increase in severity, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  There are no findings and opinions in the record contrary to the findings and opinion of the December 2011 VA examiner.  He explained the reasons for his conclusions, based on accurate characterizations of the evidence of record and his opinion is entitled to substantial probative weight.

For the reasons stated, the Board finds the record does not contain supporting medical findings, an adequate opinion or related factors to establish service connection for the Veteran's cervical spine disability. 

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a disability of the cervical spine is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


